      Case 5:21-cv-00278 Document 1 Filed 05/04/21 Page 1 of 7 PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA

LORI EVANS, on behalf of herself and
all others similarly situated,                               PLAINTIFF

v.                                                                             5:21-cv-00278
                                                             CIVIL ACTION NO. ________

JEFFERSON CAPITAL SYSTEMS, LLC,                              DEFENDANT

                                CLASS ACTION COMPLAINT

       COMES NOW, the Plaintiff, Lori Evans, by counsel, individually and on behalf of all

others similarly situated, and states as follows:

                                    NATURE OF THE CASE

       1.      This action arises as a result of the Defendant, Jefferson Capital Systems, LLC,

(hereinafter “Defendant,” “Jefferson Capital” or “Debt Collector”) transmitting private

information about consumers, including their status as debtors, the amounts allegedly owed, and

the entity to whom the debt was originally incurred, to third-parties for the purpose of creating

dunning letters and mailing the same on behalf of Defendant Jefferson Capital in an attempt to

collect debt from Plaintiff and class members in violation of their privacy rights.

                                 JURISDICTION AND VENUE

       2.      The Court has jurisdiction over this class action under 28 U.S.C. §1331 and 15

U.S.C. §1692, et seq. The Court also has pendent jurisdiction over the state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

       3.      Venue is proper in this jurisdiction pursuant to 28 U.S.C. §1391(b)(2).

                                             PARTIES

       4.      The Plaintiff, Lori Evans, is a resident of Raleigh County, West Virginia. At all

times relevant during the debt collection, she was also a resident of West Virginia.
      Case 5:21-cv-00278 Document 1 Filed 05/04/21 Page 2 of 7 PageID #: 2




       5.      The Defendant, Jefferson Capital Systems, LLC, conducts business in this County

and State and maintains a principal place of business in St. Cloud, Minnesota.

                                        BACKGROUND

       6.      The Defendant is an entity engaged in debt collection activities in this state and a

debt collector engaged in debt collection as those terms are defined in the West Virginia Consumer

Credit and Protection Act ("WVCCPA"), West Virginia Code § 46A-2-122; and the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. §1692a.

       7.      A "debt collector" is “any person or organization engaging directly or indirectly in

debt collection." West Virginia Code § 46A-2-122(d), 15 U.S.C. §1692a(6).

       8.      Defendant sent debt collection letters to Plaintiff and similarly situated West

Virginians which were attempts to collect a claim from a West Virginia consumer in violation of

West Virginia Code § 46A-2-126, §46A-2-126, 15 U.S.C. §1692c(b), and 15 U.S.C. §1692e.

       9.      Upon information and belief, the debt collection (or “dunning”) letters sent to

Plaintiff and similarly situated consumers were created and mailed by a third party from a location

in Charlotte, North Carolina.

       10.     Upon further information and belief, the third party who mailed the dunning letters

to the Plaintiff, and similarly situated consumers on Defendant’s behalf, created those letters from

the consumers’ private information communicated to it by the Defendant.

       11.     Upon further information and belief, the third party who mailed the letters on

Defendant’s behalf is an “other person” as that term is used in 15 U.S.C. §1692c(b) and W.Va.

Code §46A-2-126(c)

       12.     The debt collection letters directed that correspondence be sent directly to the

Defendant in St. Cloud, Minnesota.


                                                                       F:\CM\24284\24284 Class Complaint Jeff Cap v.2.docx


                                            Page 2 of 7
         Case 5:21-cv-00278 Document 1 Filed 05/04/21 Page 3 of 7 PageID #: 3




         13.    However, upon information and belief, Defendant directed the Plaintiff and

similarly situated consumers to send their payments to various third parties located throughout the

country including but not limited to Chicago, Il., and Birmingham, Al, without disclosing that the

payments, and private information necessarily contained therein, was being directed to a third-

party.

         14.    Defendant is liable for the acts of its employees, agents, representatives,

coconspirators, affiliates, and related entities under the theories of respondent superior, agency,

conspiracy, joint venture, joint enterprise, as parents-subsidiaries or under corporate veil piercing.

Accordingly, Defendant is equally, co-extensively, and jointly and severally liable for each and

every act of its employees, agents, representatives, co-conspirators, and related entities. Where

reference is made herein to Defendant and its employees, agents, representatives, co-conspirators

or related entities, the Plaintiff intends that any such act, conduct or reference is attributable to the

Defendant through these theories of vicarious liability.

         15.    As a result of Defendant's conduct, Plaintiff was forced to retain counsel thereby

incurring attorney fees and costs.

                                     CLASS ALLEGATIONS

         16.    Ms. Evans brings this action individually and, on behalf of all others similarly

situated, under Rule 23 of the Federal Rules of Civil Procedure.

         17.    The class of consumers represented by Ms. Evans in this action is defined as:

         All persons with a West Virginia address who were sent collection letters within
         one year of the filing of this claim by an undisclosed third-party on behalf of
         Jefferson Capital, where the third-party created the collection letters from
         information provided by Jefferson Capital.




                                                                          F:\CM\24284\24284 Class Complaint Jeff Cap v.2.docx


                                              Page 3 of 7
      Case 5:21-cv-00278 Document 1 Filed 05/04/21 Page 4 of 7 PageID #: 4




       18.     As the result of the violation of the FDCPA, Ms. Evans and the class of consumers

that she represents are entitled to recover from the Defendant Jefferson Capital: actual damages,

statutory penalties pursuant to the FDCPA, 15 U.S.C. §1692(k).

       19.     Defendant uses standardized letters.

       20.     The class can be readily identified by collection activity logs, claim records and

computer storage devices or databases, maintained by Jefferson Capital and/or its employees,

representatives, or agents.

       21.     The class is so numerous that joinder of all class members is impracticable. The

precise number of class members and their addresses are unknown to Ms. Evans; however, they

are readily available from Defendant’s records. Class members may be notified of the pendency

of this action by mail, supplemented (if deemed necessary or appropriate by the Court) by

published notice.

       22.     This action involves questions of law and fact common to the class which

predominate over questions affecting individual class members.

       23.     Ms. Evans’ claims are typical of the claims of the class because, among other

things, Ms. Evans, like the other members of the class, was subjected to a Jefferson Capital’s

transmittal of her personal information that is required to be protected under the WVCCPA and

the FDCPA, West Virginia Code § 46A-2-126, §46A-2-127, 15 U.S.C. §1962c(b), and §1692e.

       24.     Ms. Evans has displayed an interest in vindicating the rights of the class members,

will fairly and adequately protect and represent the interest of the class, and is represented by

skillful and knowledgeable counsel. Ms. Evans' interests do not conflict with those of the class and

the relief sought by Ms. Evans will inure to the benefit of the class generally.




                                                                        F:\CM\24284\24284 Class Complaint Jeff Cap v.2.docx


                                            Page 4 of 7
      Case 5:21-cv-00278 Document 1 Filed 05/04/21 Page 5 of 7 PageID #: 5




       25.     The questions of law and fact that are common to the class members predominate

over questions affecting only individual members, and a class action is superior to other available

methods for the fair and efficient adjudication of the controversy between the class members and

Defendant.

       26.     The actions of Jefferson Capital are generally applicable to the class as a whole and

to Plaintiff. For example, the class members can prove the elements of their claims against

Defendant for violations of the WVCCPA on a class-wide basis using the same evidence that Ms.

Evans and individual class members would use to prove those claims in individual civil actions.

       27.     Additionally, the damages or other financial detriment suffered by individual class

members is relatively small compared to the burden and expense that would be required to

individually litigate each of the class member's claims against Jefferson Capital and it would be

impracticable for the class members to individually seek redress for Defendant's wrongful conduct.

       28.     Even if the members of the class could afford individual litigation, given the

expected size of the class, separate litigation of each class member's claims against Jefferson

Capital would create the potential for inconsistent and/or contradictory judgments, and cause delay

and increase the expenses for the parties and the court in adjudicating the claims against Jefferson

Capital. Conversely, a class action will prevent far fewer management difficulties, provide the

benefits of a single adjudication, conserve time, effort, and expense, employ comprehensive and

cohesive supervision by a single court, and provide a forum for small claimants.

       29.     The prosecution of separate actions by the individual members of the class would

create a risk of inconsistent or varying adjudications with respect to individual class members

which would establish incompatible standards of conduct for Defendant. Moreover, the likelihood




                                                                       F:\CM\24284\24284 Class Complaint Jeff Cap v.2.docx


                                            Page 5 of 7
      Case 5:21-cv-00278 Document 1 Filed 05/04/21 Page 6 of 7 PageID #: 6




that individual members of the class will prosecute separate actions is remote due to the time and

expense necessary to conduct such litigation.

       30.     Jefferson Capital has acted on grounds generally applicable to the class, thereby

making appropriate final injunctive relief with respect to the members of the class as a whole.

       31.     Any difficulties in management of this case as a class action are outweighed by the

benefits that a class action has to offer with respect to disposing of common issues of law and fact

on issues affecting a large number of litigants.

       32.     The damages in this case are set by statute and generally preclude the necessity of

a case-by-case assessment of damages by the court. To the extent case-by-case assessment is

necessary, Defendant maintains computerized individual account information, and that

information can easily be reviewed and assessed electronically.

       33.     Ms. Evans’ claims are typical of those of the class as a whole, and Ms. Evans is

capable of and willing to represent the other members of the class.

                                  CLASS CLAIM
                    (VIOLATION OF THE FDCPA, 15 U.S.C. §1692c(b))

       34.     Jefferson Capital violated the FDCPA, 15 U.S.C. §1692c(b), by communicating

private information about the consumer Plaintiff and all other consumers similarly situated,

without the prior written consent of the consumers, with a third party or “other person” in

connection with the collection of any debt.

       WHEREFORE, Plaintiff Lori Evans prays that the Court enter judgment against the

Defendant and for the Plaintiff and the Class for the Class Claim for the following:

       1.      Actual and compensatory damages for the Plaintiff and class members’ general and

special damages as set forth above;

       2.      An award of interest, costs, and attorney fees for Plaintiff and class members; and

                                                                       F:\CM\24284\24284 Class Complaint Jeff Cap v.2.docx


                                              Page 6 of 7
      Case 5:21-cv-00278 Document 1 Filed 05/04/21 Page 7 of 7 PageID #: 7




      3.     Such other relief as the Court deems equitable and just for Plaintiff and class

members.

           PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

                                         LORI EVANS, on behalf of herself and
                                         all others similarly situated

                                         BY COUNSEL

Hamilton, Burgess, Young
      & Pollard, pllc


BY:   /s/ Steven R. Broadwater, Jr.
      Steven R. Broadwater, Jr. (W. Va. Bar #11355)
              sbroadwater@hamiltonburgess.com
      Counsel for Plaintiff
      P. O. Box 959
      Fayetteville, WV 25840
      304-574-2727




                                                                 F:\CM\24284\24284 Class Complaint Jeff Cap v.2.docx


                                       Page 7 of 7
